Exhibit 10.8

RESTRICTED STOCK GRANT AGREEMENT

UNDER THE

TELECOMMUNICATION SYSTEMS, INC. AMENDED AND RESTATED STOCK INCENTIVE PLAN

The Restricted Stock Award Certificate that is attached hereto constitutes a
part of this Restricted Stock Grant Agreement.

1. Terminology. All capitalized words that are not defined in this Agreement
have the meanings ascribed to them in the Plan or the Restricted Stock Award
Certificate. All of the provisions of the Plan are expressly incorporated into
this Agreement. For purposes of this Agreement, the terms below have the
following meanings:

(a) “Cause” has the meaning ascribed to such term or words of similar import in
the Employee’s written employment or service contract with the Company and, in
the absence of such agreement or definition, means: (i) the willful commission
by the Employee of a criminal or other act that causes or is likely to cause
substantial economic damage to the Company or substantial injury to the business
reputation of the Company; (ii) the commission by the Employee of an act of
fraud in the performance of such Employee’s duties on behalf of the Company; or
(iii) the continuing willful failure of the Employee to perform the duties of
such Employee to the Company (other than such failure resulting from the
Employee’s incapacity due to physical or mental illness), all as determined by
the Administrator, which determination will be conclusive. For purposes of this
Agreement, no act, or failure to act, on the Employee’s part shall be considered
“willful” unless done or omitted to be done by the Employee not in good faith
with the reasonable belief that the Employee’s action or omission was in the
best interest of the Company.

(b) “Change in Control” means: (i) an acquisition (other than from the Company)
in a transaction, or a series of related transactions, by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), (excluding for this purpose, (A) the
Company or its subsidiaries, (B) any employee benefit plan of the Company or its
subsidiaries which acquires beneficial ownership of voting securities of the
Company, (C) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors) of beneficial
ownership, within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 50% or more of either the then outstanding shares of common stock or the
combined voting power of the Company’s then outstanding voting securities
entitled to vote generally in the election of directors (the “Company Voting
Stock”); (ii) the effective time of any merger, share exchange, consolidation or
other reorganization or business combination of the Company if immediately after
such transaction persons who hold a majority of the outstanding voting
securities entitled to vote generally in the election of directors of the
surviving entity (or the entity owning 100% of such surviving entity) are not
persons who held the Company Voting Stock immediately prior to such transaction;
(iii) the closing of a sale or conveyance of all or substantially all of the
assets of the Company; (iv) individuals who were the Board’s nominees for
election as directors immediately prior to a meeting of the stockholders of the
Company involving an actual or threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act, cease to constitute a
majority of the Board following the election; or (v) the dissolution or
liquidation of the Company; provided, however, that the term “Change in Control”
does not include a public offering of capital stock of the Company that is
effected pursuant to a registration statement filed with, and declared effective
by, the Securities and Exchange Commission under the Securities Act of 1933.



--------------------------------------------------------------------------------

(c) “Company” means TeleCommunication Systems, Inc. and its Affiliates, except
where the context otherwise requires. For purposes of determining whether a
Change in Control has occurred, Company shall mean only TeleCommunication
Systems, Inc.

(d) “Restricted Shares” means Award Shares that are not vested as provided in
Section 2 on the relevant date.

(e) “Total and Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
months. The Administrator may require such proof of Total and Permanent
Disability as the Administrator in its sole discretion deems appropriate and the
Administrator’s good faith determination as to whether the Employee is totally
and permanently disabled will be final and binding on all parties concerned.

2. Vesting. The Award Shares vest and become nonforfeitable in accordance with
the vesting schedule identified in the Restricted Stock Award Certificate (the
“Vesting Schedule”) so long as the Employee is in the continuous employ of, or
in a service relationship with, the Company from the Grant Date through the
applicable date upon which vesting is scheduled to occur. No vesting will accrue
to any Award Shares after the Employee ceases to be in either an employment or
other service relationship with the Company.

3. Termination of Employment or Service. If the Employee ceases to be employed
by, or in a service relationship with, the Company for any reason, all
Restricted Shares, after giving effect to the provisions of Section 2 of this
Agreement, will be immediately forfeited to the Company upon such cessation for
no consideration.

4. Restrictions on Transfer.

(a) Restricted Shares may not be assigned, transferred, pledged, hypothecated or
disposed of in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.

(b) The Company, at its discretion, may impose restrictions upon the sale,
pledge or other transfer of the Award Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act,
the securities laws of any state or any other law.

(c) Notwithstanding the vesting of the Award Shares or the delivery of one or
more stock certificates for such Award Shares, the Award Shares shall be subject
to applicable restrictions on transfer or liquidation, if any, as set forth in
the Employee’s written employment or service contract with the Company or
pursuant to any policy adopted by the Company, now or hereafter existing, that
imposes stock ownership requirements, stock holding requirements or stock
liquidation restrictions on the Employee. The Company may place legends
reflecting the requirements and restrictions described in the immediately
foregoing sentence on any stock certificates for the Award Shares.

(d) The Company shall not be required to (i) transfer on its books any Award
Shares that have been sold or transferred in contravention of this Agreement or
(ii) treat as the owner of Award Shares, or otherwise to accord voting, dividend
or liquidation rights to, any transferee to whom Award Shares have been
transferred in contravention of this Agreement.

 

2



--------------------------------------------------------------------------------

5. Stock Certificates.

(a) The stock certificates evidencing the Award Shares shall be registered on
the Company’s books in the name of the Employee as of the Grant Date. Physical
possession or custody of such stock certificates shall be retained by the
Company until such time as the shares are vested and, thereafter, the Company
shall either deliver to the Employee one or more certificates in the name of the
Employee for that number of vested shares owned by the Employee or provide for
uncertificated, book entry issuance of those shares. If requested, the Employee
shall deliver to the Company a stock power, endorsed in blank, with respect to
any Restricted Shares. All regular cash dividends on Restricted Shares shall be
paid directly to the Employee and shall not be held by the Company.

(b) The stock certificate evidencing the Award Shares shall bear a legend
restricting transferability of such shares, unless such Award Shares are
registered or an exemption from registration is available under applicable
federal and state law. If required by the authorities of any state in connection
with the issuance of the Award Shares, the legend or legends required by such
state authorities shall also be endorsed on all such certificates.

6. Tax Election and Tax Withholding.

(a) The Employee hereby acknowledges that he has been advised by the Company to
seek independent tax advice regarding the availability and advisability of
making an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, and that any such election, if made, must be made within 30 days of the
Grant Date. The Employee is not relying on the Company or any of its officers,
directors or employees for tax advice regarding this award. The Employee
expressly acknowledges that he is solely responsible for filing any such
Section 83(b) election with the appropriate governmental authorities,
irrespective of the fact that such election is also delivered to the Company.

(b) The Company or any Affiliate shall have the right to deduct from any
compensation or any other payment of any kind (including withholding the
issuance of shares of Common Stock) due the Employee the amount of any federal,
state, local or foreign taxes required by law to be withheld as a result of the
grant or vesting of the Award Shares in whole or in part; provided, however,
that the value of the shares of Common Stock withheld may not exceed the
statutory minimum withholding amount required by law. In lieu of such deduction,
the Company may require the Employee to make a cash payment to the Company or an
Affiliate equal to the amount required to be withheld. If the Employee does not
make such payment when requested, the Company may refuse to issue any Common
Stock certificate under this Agreement until arrangements satisfactory to the
Administrator for such payment have been made.

7. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Award Shares and the number of such Award Shares that constitute
Restricted Shares shall, without further action of the Board, be adjusted to
reflect such event, unless, the Board determines, at the time it approves such
stock dividend, stock split, or reverse stock split, that no such adjustment
shall be made. The Administrator may make adjustments, in its discretion, to
address the treatment of fractional shares with respect to the Award Shares as a
result of the stock dividend, stock split or reverse stock split.

(b) Non-Change in Control Transactions. Except with respect to the transactions
set forth in Section 7(a), in the event of any change affecting the Common
Stock, the Company or its capitalization, by reason of a spin-off, split-up,
dividend, recapitalization, merger, consolidation or share exchange, other than
any such change that is part of a transaction resulting in a Change in Control,
the Administrator, in its discretion and without the consent of the Employee,
shall make any adjustments in the Award Shares, including but not limited to
reducing the number and kind of securities subject to the Award Shares.

 

3



--------------------------------------------------------------------------------

(c) Change in Control Transactions. In the event of any transaction resulting in
a Change in Control, the Restricted Shares will be forfeited upon the effective
time of any such Change in Control unless provision is made in connection with
the transaction in the sole discretion of the parties thereto for the
continuation or assumption of the Restricted Shares, or the substitution of the
Restricted Shares with new shares of the surviving or successor entity or a
parent thereof.

(d) Adjustments for Unusual Events. The Administrator is authorized to make, in
its discretion and without the consent of the Employee, adjustments in the terms
and conditions of, and the criteria included in, the Award Shares in recognition
of unusual or nonrecurring events affecting the Company, or the financial
statements of the Company or any Affiliate, or of changes in applicable laws,
regulations, or accounting principles, whenever the Administrator determines
that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
pursuant to the Award Shares or the Plan.

(e) Binding Nature of Adjustments. Adjustments under this Section 7 will be made
by the Administrator, whose determination as to what adjustments, if any, will
be made and the extent thereof will be final, binding and conclusive. No
fractional Award Shares will result from any such adjustments.

(f) Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by the Employee in exchange for, or by virtue of the Employee’s
ownership of, the Award Shares, whether as a result of any spin-off, stock
split-up, stock dividend, stock distribution or other reclassification of the
Common Stock of the Company, except as otherwise determined by the
Administrator. If the Award Shares are converted into or exchanged for, or
stockholders of the Company receive by reason of any distribution in total or
partial liquidation or pursuant to any merger of the Company or acquisition of
its assets, securities of another entity, or other property (including cash),
then the rights of the Company under this Agreement shall inure to the benefit
of the Company’s successor, and this Agreement shall apply to the securities or
other property received upon such conversion, exchange or distribution in the
same manner and to the same extent as the Award Shares.

8. Confidential Information. In consideration of the Award Shares granted to the
Employee pursuant to this Agreement, the Employee agrees and covenants that,
except as specifically authorized by the Company, the Employee will keep
confidential any trade secrets or confidential or proprietary information of the
Company which are now or which hereafter may become known to the Employee as a
result of the Employee’s employment by or other service relationship with the
Company, and shall not at any time, directly or indirectly, disclose any such
information to any person, firm, Company or other entity, or use the same in any
way other than in connection with the business of the Company, at all times
during and after the Employee’s employment or other service relationship. The
provisions of this Section 8 shall not narrow or otherwise limit the obligations
and responsibilities of the Employee set forth in any agreement of similar
import entered into between the Employee and the Company.

9. Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter the at-will or other employment status or other
service relationship of the Employee, nor be construed as a contract of
employment or service relationship between the Company and the Employee, or as a
contractual right of the Employee to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge the Employee at any time with or without cause
or notice and whether or not such discharge results in the failure of any Award
Shares to vest or any other adverse effect on the Employee’s interests under the
Plan.

 

4



--------------------------------------------------------------------------------

10. Rights as Stockholder. Except as otherwise provided in this Agreement with
respect to the Restricted Shares, the Employee shall be entitled to all rights
of a stockholder of the Company, including the right to vote the shares and
receive dividends and/or other distributions declared on the Award Shares.

11. The Company’s Rights. The existence of the Award Shares shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.

12. Employee. Whenever the word “Employee” is used in any provision of this
Agreement under circumstances where the provision should logically be construed,
as determined by the Administrator, to apply to the estate, personal
representative, beneficiary to whom the Award Shares may be transferred by will
or by the laws of descent and distribution, or another permitted transferee, if
any, the word “Employee” shall be deemed to include such person.

13. Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered or mailed by certified mail, addressed to the Employee at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
executive office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

14. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the Award Shares granted hereunder. Any oral or written
agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Award Shares granted hereunder shall be void and ineffective for all purposes.

15. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the Award
Shares as determined in the discretion of the Administrator, except as provided
in the Plan or in a written document signed by each of the parties hereto.

16. Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of the Plan. In the event of any ambiguity in this Agreement or any
matters as to which this Agreement is silent, the Plan shall govern. A copy of
the Plan is available upon request to the Administrator.

17. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the districts
which include Annapolis, Maryland, and the Employee hereby agrees and submits to
the personal jurisdiction and venue thereof.

18. Electronic Delivery of Documents. The Employee (i) consents to the
electronic delivery of this Agreement, all information with respect to the Plan
and the Award Shares and any reports of the Company provided generally to the
Company’s stockholders; (ii) acknowledge that the Employee may

 

5



--------------------------------------------------------------------------------

receive from the Company a paper copy of any documents delivered electronically
at no cost to the Employee by contacting the Company by telephone or in writing;
(iii) further acknowledges that the Employee may revoke his or her consent to
the electronic delivery of documents at any time by notifying the Company of
such revoked consent by telephone, postal service or electronic mail; and
(iv) further acknowledges that the Employee understands that he or she is not
required to consent to electronic delivery of documents.

19. No Future Entitlement. The Employee acknowledges and agrees that: (i) the
grant of these Award Shares is a one-time benefit which does not create any
contractual or other right to receive future grants of stock, or compensation in
lieu of stock grants, even if stock grants have been granted repeatedly in the
past; (ii) all determinations with respect to any such future grants, including,
but not limited to, the times when stock grants shall be granted, the maximum
number of shares subject to each stock grant, and the times or conditions under
which restrictions on such stock grants shall lapse, will be at the sole
discretion of the Administrator; (iii) the value of this stock grant is an
extraordinary item of compensation which is outside the scope of the Employee’s
employment contract, if any; (iv) the value of this stock grant is not part of
normal or expected compensation or salary for any purpose, including, but not
limited to, calculating any termination, severance, resignation, redundancy, end
of service payments or similar payments, or bonuses, long-service awards,
pension or retirement benefits; (v) the vesting of these Award Shares ceases
upon termination of employment with the Company or transfer of employment from
the Company, or other cessation of eligibility for any reason, except as may
otherwise be explicitly provided in this Agreement; (vi) the Company does not
guarantee any future value of these Award Shares; and (vii) no claim or
entitlement to compensation or damages arises if these Award Shares do not
increase in value and the Employee irrevocably releases the Company from any
such claim that does arise.

20. Personal Data. For the exclusive purpose of implementing, administering and
managing this stock grant, the Employee consents to the collection, receipt,
use, retention and transfer, in electronic or other form, of the Employee’s
personal data by and among the Company and its third party vendors. The Employee
understands that personal data (including but not limited to, name, home
address, telephone number, employee number, employment status, social security
number, tax identification number, date of birth, nationality, job and payroll
location, data for tax withholding purposes and shares awarded, cancelled,
exercised, vested and unvested) may be transferred to third parties assisting in
the implementation, administration and management of this stock grant and the
Plan and the Employee expressly authorizes such transfer as well as the
retention, use, and the subsequent transfer of the data by the recipient(s). The
Employee understands that these recipients may be located in the Employee’s home
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Employee’s home country. The Employee
understands that data will be held only as long as is necessary to implement,
administer and manage this stock grant. The Employee understands that the
Employee may, at any time, request a list with the names and addresses of any
potential recipients of the personal data, view data, request additional
information about the storage and processing of data, require any necessary
amendments to data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Company’s Secretary. The Employee
understands, however, that refusing or withdrawing his or her consent may affect
the Employee’s ability to accept a stock grant.

21. Headings. The headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

Enclosure:    Prospectus of the TeleCommunication Systems, Inc. Amended and
Restated    Stock Incentive Plan

 

6



--------------------------------------------------------------------------------

Exhibit 10.8

 

STOCK POWER

FOR VALUE RECEIVED, the undersigned,                     , hereby sells, assigns
and transfers unto TeleCommunication Systems, Inc., a Maryland corporation (the
“Company”), or its successor,                      shares of common stock, par
value $0.01 per share, of the Company standing in my name of the books of the
Company, represented by Certificate No.                     , which is attached
hereto, and hereby irrevocably constitutes and appoints
                                         as my attorney to transfer the said
stock on the books of the Company with full power of substitution in the
premises.

 

WITNESS:      

 

   

 

    Dated:  

 



--------------------------------------------------------------------------------

Exhibit 10.8

 

INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS

 

1. The 83(b) Election is irrevocable. The 83(b) Election is a voluntary election
that is available to you. It is your decision whether to file an 83(b) Election.

 

2. If you choose to make an 83(b) Election, the 83(b) Election Form must be
filed with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this deadline are made. You should send the election to the
internal revenue service center located at the address to which you send your
federal income tax return (IRS form 1040) based on your place of residence. The
election should be sent via certified mail with return receipt requested or a
delivery service that provides proof of delivery.

 

3. You must deliver a copy of the 83(b) Election Form to the Corporate Secretary
or other designated officer of the Company as soon as practicable after you
receive proof that the original was received by the Internal Revenue Service.
Irrespective of the fact that a copy of your 83(b) Election Form is to be
delivered to the Company, you remain solely responsible for properly filing the
original with the Internal Revenue Service.

 

4. In addition to making the filing under Item 2 above, you must attach a copy
of your 83(b) Election Form to your federal tax return for the taxable year that
includes the Grant Date. Applicable state law also may require you to attach a
copy of the 83(b) Election Form to any state income tax returns that you file
for that taxable year.

 

5. If you make an 83(b) Election and later forfeit the Award Shares, you will
not be entitled to a refund of the taxes paid with respect to the gross income
you recognized under the 83(b) Election.

 

6. You must consult your personal tax advisor before making an 83(b) Election.
You may not rely on this information, the Company, or any of the Company’s
officers, directors, or employees for tax or legal advice regarding the Award
Shares or the 83(b) Election. The election form attached to these instructions
is intended as a sample only. It must be tailored to your circumstances and may
not be relied upon without consultation with a personal tax advisor.



--------------------------------------------------------------------------------

Exhibit 10.8

 

SECTION 83(b) ELECTION FORM

Election Pursuant to Section 83(b) of the Internal Revenue Code

to Include Property in Gross Income in Year of Transfer

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1. The name, address, and taxpayer identification number of the undersigned are:

 

 

 

 

 

 

      -    -              

2. The property with respect to which the election is made is
                     shares of Class A Common Stock, $0.01 par value, of
TeleCommunication Systems, Inc., a Maryland corporation.

3. The date on which the property was transferred to the taxpayer was
                    , 20    .

4. The taxable year to which this election relates is calendar year 20    .

5. The property is subject to forfeiture if for any reason taxpayer’s service
with the issuer is terminated. The risk of forfeiture lapses in installments,
[describe vesting provisions], provided that the taxpayer is in the employ of or
a service relationship with the issuer on each such date.

6. The fair market value at the time of transfer (determined without regard to
any restrictions other than restrictions which by their terms will never lapse)
of the property with respect to which this election is being made is $        
per share; with a cumulative fair market value of $        . The taxpayer did
not pay any amount for these shares.

7. A copy of this statement was furnished to TeleCommunication Systems, Inc.,
for whom taxpayer rendered the services underlying the transfer of such
property.

8. This election is made to the same effect, and with the same limitations, for
purposes of any applicable state statute corresponding to Section 83(b) of the
Internal Revenue Code.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

 

Signed:

 

 

Date:

 

 



--------------------------------------------------------------------------------

Exhibit 10.8

 

Letter for filing §83(b) Election Form

[Date]

CERTIFIED MAIL

RETURN RECEIPT REQUESTED

Internal Revenue Service Center

 

 

 

 

(the Service Center to which individual income tax return is filed)

 

Re:   83(b) Election of  

 

       Social Security Number:  

 

    

Dear Sir/Madam:

Enclosed is an election under §83(b) of the Internal Revenue Code of 1986 with
respect to certain shares of stock of TeleCommunication Systems, Inc., a
Maryland corporation, that were transferred to me on                    ,
20    .

Please file this election.

 

Sincerely,

 

cc: Corporate Secretary of TeleCommunication Systems, Inc.

This election must be filed with the Internal Revenue Service Center with which
the employee files his or her Federal income tax returns and must be filed
within 30 days after the date of award of the shares. This filing should be made
by registered or certified mail, return receipt requested. The employee must
retain two copies of the completed form for filing with his or her Federal and
state tax returns for the current tax year and an additional copy for his or her
records.